Citation Nr: 1631530	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  11-04 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for headaches.

2. Entitlement to service connection for a back condition.

3. Entitlement to service connection for a right knee condition.

4. Entitlement to service connection for a left knee condition.

5. Entitlement to service connection for a right ankle condition.

6. Entitlement to service connection for a left ankle condition.

7. Entitlement to service connection for a left heel condition.

8. Entitlement to service connection for prostate cancer, claimed as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1964 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified at a videoconference hearing in April 2016 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.

The Veteran waived his right to have the RO review newly submitted evidence.  Hence, the Board may proceed to review the appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for low back, bilateral knee, bilateral ankle, and heel conditions, as well as headaches, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. The preponderance of the evidence is against finding that the Veteran performed in-country service in the Republic of Vietnam or service on the inland waterways of Vietnam.
 
2. Prostate cancer was manifested many years after discharge from active duty and has not been shown by competent evidence to be causally related to the Veteran's active service.  Prostate cancer was not compensably disabling within a year of separation from active duty.


CONCLUSION OF LAW

Prostate cancer was not incurred or aggravated in service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service Connection for Prostate Cancer

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  A nexus to service may be found where there is continuity of symptomatology since service for a listed chronic disability.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

Service connection generally requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Under certain circumstances, lay statements may be sufficient for service connection by establishing the occurrence of lay-observable events, the presence of disability, or symptoms of disability that are susceptible to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran contends his prostate cancer is the result of exposure to Agent Orange during service. Prostate cancer is a disease associated with herbicide exposure under 38 C.F.R. § 3.309(e).

Presumptive service connection for prostate cancer may be established if the disorder was compensably disabling within one year following the Veteran's separation from active duty.  38 C.F.R. §§ 3.307, 3.309. 

There are two ways to establish herbicide exposure.  First, exposure to herbicides is presumed for those who served on the land or the inland waterways of the Republic of Vietnam during the Vietnam war.  38 C.F.R. § 3.307(a)(6)(iii).  Inland waterways are not defined in VA regulations; however, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance.  Inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  VA Adjudication Procedure Manual M21.IV.ii.2.C.10.k. While the aircraft carrier the Veteran served aboard, the USS Hornet, did sail into the territorial waters of the Republic of Vietnam during the Vietnam War, there is no evidence that it sailed the inland waters of Vietnam.

The Veteran asserts that he made a mail run from the Hornet into the Republic of Vietnam and therefore had in-country service.  He also asserts that during his time on the USS Hornet, the ship used local water which was contaminated with herbicides as drinking water.  The Veteran is competent to report that he took a trip into the Republic of Vietnam; however, there is no evidence other than the Veteran's lay statement to corroborate his assertion.  In this regard, while service personnel records do record various movements by the appellant while on active duty, there is no similar record such as a flight manifest showing that the claimant was a crewmember or passenger on any flight which would involve him walking on the land mass of the Republic of Vietnam.  Without supporting evidence relating to the Veteran's claim, the Board must conclude that the appellant is not entitled to the presumption of inservice exposure.

Additionally, though the Veteran is competent to report that he drank and was exposed to water on the USS Hornet, there is no evidence showing that he is competent to argue that such exposure included exposure to herbicides.  Even assuming that the appellant is competent to state that he was exposed to contaminated water, laws governing presumption of exposure remain inapplicable.  Moreover, the appellant has not submitted any competent evidence showing that exposure to water on the Hornet caused these diseases.  

Second, exposure to herbicides can also be established with evidence of actual exposure.  Such is not the case here.  The Veteran asserts that he was exposed to herbicides through the handling of aircraft that traveled to and from the Republic of Vietnam.  The Veteran served as an Aviation Boatswain's Mate.  That occupation would have involved contact with aircraft that had been to the Republic of Vietnam.  Notably, however, the only evidence suggesting the Veteran was actually exposed to herbicides are his lay statements.  The Veteran is competent to testify that he was exposed to aircraft; however, he is not competent to state that the aircraft carried residuals of the same herbicides that have been linked to the etiology of certain presumptive disorders.  There is simply no evidence that the Veteran has specific scientific knowledge such that he could identify herbicide residue by smell, sight, touch, etc.  In summary, the Board finds that there is no competent evidence that the Veteran was ever exposed to herbicides during his service.  See also 77 Fed. Reg. 76170 (Dec. 26, 2012).  

Accordingly, the Veteran does not meet the criteria for presumptive or direct service-connection based on herbicide exposure.  See 38 C.F.R. § 3.307(a)(6)(iii).

The Board has also considered entitlement to service connection on a presumptive and direct basis under 38 C.F.R. § 3.303. 

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307), subsequent manifestations of the same chronic disease are generally service connected, unless attributable to intercurrent causes.  Chronic diseases are those listed under 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Cancers are considered chronic diseases.  38 C.F.R. §§ 3.307, 3.309.

Service treatment records show no complaints of, diagnosis of, or treatment for, prostate cancer.  Post-service, VA treatment records do not indicate any signs or symptoms of prostate cancer to a compensably disabling degree within a year of the Veteran's separation from active duty.

As there is no evidence of chronic diagnosis in-service and the first post-service diagnosis or indication of these disorders is many years after separation, the provisions of 38 C.F.R. §§ 3.303(b) and 3.307 are inapplicable to this claim. 

Hence, the evidence preponderates against finding that the Veteran's prostate cancer was incurred during active duty.  The Veteran has presented no medical or lay evidence to suggest inservice incurrence, and the earliest indication of prostate cancer was presented years after his separation from service.  A lengthy interval of time between service and initial post-service manifestation of a "disability" for which service connection is sought is, of itself, a factor against a finding that the disability was incurred or aggravated in service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  While the Veteran is competent to report symptoms of his disease, he is not competent to link them to service.

Under these circumstances, service connection must be denied on the basis that prostate cancer was not shown during active duty, it was not clinically demonstrated until many years thereafter, and there is no competent evidence linking it to service.  Without competent and credible evidence of an association between his claimed disease and his active duty, service connection is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the claim, and the benefit of the doubt rule is inapplicable.  See 38 U.S.C.A. § 5107(b).  The claim is denied.


ORDER

Entitlement to service connection for prostate cancer is denied.


REMAND

The Veteran contends that his low back, bilateral knee, bilateral ankle, and left heel conditions are due to a fall in service off of a scaffold, and that his headaches are secondary to the pain resulting from his back, knee, ankle, and heel pain.

The service treatment records note that the Veteran fell back on his right leg, with the right leg straight out and back, left knee, and left ankle pain.  X-rays showed no fractures.  Service treatment records also noted lumbar scoliosis and spina bifida.

At a 2010 VA examination the examiner opined that the Veteran's records showed no specific ankle or knee injury and had negative x-rays of the back.  Therefore, the examiner concluded that his back, knee, and ankle pain was more likely a "natural-occurring phenomenon."  This does not take into account the Veteran's service treatment records, nor does it address his lay statements that the fall hyperextended his knees and incurred lower joint injuries.  Additionally; the examiner opined that the Veteran had no current condition of the heel; however, previous treatment reports note that the Veteran has plantar fascitis, which was not taken into account by the VA examiner.  There was no VA examination regarding the Veteran's headaches.

A February 2010 letter from Steve Riley, D.C. opined that "considering the condition of his back, knees, and hips, it is very likely that his conditions are the result of injuries which are directly causally related to those injuries suffered while injured in the service."  A May 2016 letter from Gary Wheat, D.C., noted that in his opinion, it was "highly probable that the fall in 1964 has resulted in the severe degeneration" of the Veteran's back, hips and knees.  Both of these opinions are favorable to the Veteran; however, neither is adequate medical support.  For that reason, the Board finds it appropriate for the Veteran to have another VA examination, and for the VA examiner to consider the statements of the chiropractors, as well as the Veteran's lay statements, in rendering their opinion.

Accordingly, the case is REMANDED for the following action:

1. The AOJ must take appropriate action in order to obtain medical opinions from a physician qualified to give an opinions addressing the etiology of any diagnosed back, knee, ankle, heel, and headache disorders.  The physician is to be provided access to the electronic claims folder, including VBMS and Virtual VA, and a copy of this remand.  The physician must specify in the report that the electronic claims file has been reviewed.  

Following the examination the physician must address whether it is at least as likely as not that any diagnosed back, knee, ankle, and heel condition had its onset during or is otherwise related to the Veteran's active duty service.  If arthritis is diagnosed, the physician must address whether it is at least as likely as not that arthritis was compensably disabling within one year of separation from active duty.  For any diagnosed back disorder the physician must address whether any inservice fall aggravated residuals of a preexisting back injury beyond its natural progression.  For any diagnosed headache disorder the physician must address whether it is at least as likely as not that the disorder was proximately due to or the result of, or whether the disorder is aggravated beyond its natural progression by, any service-connected disabilities, including any orthopedic disorder.

The term "at least as likely as not" means that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.

When providing rationale for any opinion, the physician must specifically consider the Veteran's entire medical history. The physician must consider the Veteran's lay statements, including his testimony at his April 2016 hearing regarding the effects of his injury in service.  The physician must also address the two opinions provided by the Veteran's chiropractors.  If the examining physician disagrees with any opinion offered by the chiropractors she/he must explain why.

The physician is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion. The physician is further advised that while the absence of corroborating service clinical records may NOT be the determinative factor, the terms competence and credibility are not synonymous.

A complete rationale for all opinions expressed must be provided. If the physician cannot provide an opinion regarding any of the questions posed above, she/he must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered. 

2. The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2015).
 
3. The AOJ must ensure that any medical examination report or opinion report completely complies with this remand and the questions presented. The AOJ must ensure that the physician documented consideration of all records contained in Virtual VA or VBMS. If any report is insufficient, it must be returned to the physician for necessary corrective action, as appropriate.
 
4. Upon completion of the above requested development and any additional development deemed appropriate, the AOJ must readjudicate the issue. All applicable laws, regulations, and theories of entitlement should be considered. If any benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


